         Case 4:20-cr-00068-KGB Document 35 Filed 05/12/21 Page 1 of 3




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS

UNITED STATES OF AMERICA                          )                            PLAINTIFF
                                                  )
v.                                                )      No 4:20-cr-68-kgb
                                                  )
                                                  )
DAMAINE TOLBERT                                   )                         DEFENDANT

                  DEFENDANT’S SENTENCING MEMORANDUM

       Damaine is young. He is only 25, and this case represents his first serious interaction

with the criminal justice system. Nobody expected Damaine to end up federal court after

having been charged with shooting another person. He accepts responsibility and knows

that the Court will hold him accountable. We ask the Court for sentence that will give

Damaine a chance at redemption in his life. We are asking for a 10-year sentence.

       Damaine Tolbert was born the second of five children of Jaqueline Hood. Growing

up, Damaine had an eating disorder, leaving him small and underweight. Even at 25, he is

only 125 pounds. Damaine’s mother was an alcoholic. She could be mean and short on

patience. She beat the boys. She threw things. Once, she took the tv off the boy’s dresser

and threw it at the ground just to get back at the boys for getting on her nerves. Despite her

faults, Jaqueline was the rock in Damaine’s life. He still smiles when he talks about her.

       At age 13, Damaine was forced to deal with his mother’s passing. Though she had

been frequently ill, Damaine and his siblings did not expect her death. Damaine never had

a chance to tell her goodbye when she was in the hospital. It’s no surprise that a 13-year

old who had been raised by a mean alcoholic wouldn’t handle the trauma well. Damaine
          Case 4:20-cr-00068-KGB Document 35 Filed 05/12/21 Page 2 of 3




began smoking marijuana and continued using it heavily until his arrest on February 24,

2020.

        After his mother’s death, Damaine moved in with Damaine’s older brother’s track

coach. Nobody else from the family stepped up to take care of the kids. Eventually,

Damaine’s father went to court to get custody of Damaine. Moving in with his dad meant

moving away from his brothers. Life at his dad’s house didn’t last. Damaine graduated

high school while living with a friend’s family.

        Damaine was arrested on February 24, 2020. At that time, his girlfriend was 5

months pregnant with Damaine’s first child. On June 30, 2020, Cameron Tolbert was born

and Damaine became a father. Damaine wasn’t there. He didn’t know when his girlfriend

went into labor. He didn’t get a chance to comfort her. He didn’t get to cut the umbilical

cord. He still has never held his son. While his child was being born, Damaine was waiting

for the Dallas County Jail to serve another lunch of chicken nuggets.

        On August 29, 2020, Damaine received a call asking if he could sell some

marijuana. The caller said a female was looking to buy some marijuana. He met a female

(who turned out to be Brooke Chandler) like he expected. But she didn’t buy the marijuana,

she robbed him. In the aftermath, Damaine fired several shots, three that hit Ms. Chandler.

        Damaine is connected with Brooke Chandler. She didn’t know him when she

decided to rob him. And he didn’t know her when he decided to shoot. Everyone is thankful

that she has recovered well from her injuries. By her own account, she used the event in

her life to make serious changes in her life:
         Case 4:20-cr-00068-KGB Document 35 Filed 05/12/21 Page 3 of 3




      Brooke’s post is from 13 months after shooting. It’s a heart-warming story of the

power of second chances. And everybody hopes that for her and her children’s sake that

she continues.

      What will Damaine be posting in ten years’ time? Will he have the opportunity to

go home to be a family with his son and girlfriend? Will he get to start making amends for

missing the first 10 years? Will he get to thank his family and friends face-to-face for

standing by him now? Will he get to apologize to them for the shock, shame, and

embarrassment he caused with this shooting? Or, will that day ten years from now pass like

any other spent in prison, waiting for the same old lunch?

                                                Respectfully submitted,

                                                LISA G. PETERS
                                                FEDERAL DEFENDER

                                         By:    Will Shelton, 2011086
                                                Assistant Federal Defender
                                                The Victory Building, Suite 490
                                                1401 West Capitol Avenue
                                                Little Rock, AR 72201
                                                Telephone: (501) 324-6113
                                                E-mail: will_shelton@fd.org
